Title: To Thomas Jefferson from William Short, 10 May 1824
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
May 10. 1824
I did not intend to have troubled you again so soon when last I had the pleasure of writing to you on the 17th of April in acknowlegement of your kind favor of the 10th of that month—I send this letter at a venture & merely to take the chance of finding you before you set out on your journey south—Here is the cause of it.I learned last evening from a son of Judge Peters, that his father has just recieved a letter from la fayette, written after the elections were over—I have always supposed if he lost his election he would accept the invitation of Congress, & “of not, not”—Had he been elected he would certainly not have quit his post; as being a post of danger he would have regarded it as a post of honor assigned to him. There is now little doubt I think that he will cross the sea on board of the Constitution; which vessel, I understand, was to recieve the orders of Mr Brown, when relieved by the Cyane—When la fayette wrote to Judge Peters, he was only waiting to see Mr Brown, in order to take his determination—Now knowing the pecuniary situation of la fayette, it occurs to me that this fine flourish & compliment of Congress will be but a mauvaise, pleasureterie if it should end in merely giving him a transport to this country, without adding the means of paying has expences whilst here—I do not know enough of the dispositions of our per diem gentlemen to know whether there would be any way of inducing them to make their compliment effective towards this amiable & worthy man—If it were possible it is much to be desired that they should take this step before his arrival. You know him as well as I do, & you know Congress much better—I hasten therefore merely to submit this idea to you, that if you approve it, & think it will be more delicate for him that this move should be made before his arrival than afterwards, you  may take into consideration the best mode of giving it effect—A suggestion from you to some member of influence in the house it seems to me would be more likely than any other to succeed, but when I speak of that body it is  like a blind man speaking of colors—If I could venture to suggest any thing it would be that the U. S. should vote him by acclamation $5000. ⅌ ann during his life—And it would be worthy of these representatives to do this for them—And if they wish to laugh at those who now persecute & expel this real friend to liberty & no less friend to America, they could not do it in a way that they would feel more sensibly—Excuse this interruption if you please—Use the suggestion or not as may seem best in your eyes—I count on the pleasure of seeing you in July & renewing to you viva voce the assurances of all those sentiments with which I am, dear Sir, devotedly yoursWm Short